SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 28, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-5109 MICROPAC INDUSTRIES, INC. Delaware 75-1225149 (State of Incorporation) (IRS Employer Identification No.) 905 E. Walnut, Garland, Texas (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code
